Citation Nr: 0312115	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-05 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sores on feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran served on active duty from March to September 
1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for pes planus, sores on feet and a psychiatric 
disorder.  In July 1993, the veteran testified at a hearing 
before a hearing officer of the RO.  In January 1999 the 
Board granted service connection for pes planus and denied 
service connection for a psychiatric disorder.  The issue of 
service connection for sores on the veteran's feet was 
remanded and has been returned to the Board for review.

In September 2002, the Board deferred adjudication of the 
case pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included examination and 
medical opinion.  The veteran was scheduled for VA 
examination in January 2003.  However, the veteran failed to 
report to the examination.  The United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations, which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the appellant or his representation and the 
Board to issue written notification pertaining to 
requirements of the VCAA.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The RO has not had the opportunity 
to review the case since the Board's development.  

Concerning the veteran's failure to report for the scheduled 
examination, a report of telephone contact between the 
veteran and the VA medical facility, dated on January 10, 
2003 indicates that the veteran failed to report of the VA 
examination scheduled on January 10, 2003 and the examination 
was cancelled.  It is unclear from the report why the 
appellant did not report or whether he desired to be re-
scheduled.  The Board finds that this matter should be 
clarified.  In doing so, the record indicates that letters 
have been sent to the appellant at several different 
addresses.  It is unclear what is his current address.   

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App, 183, 187 (2002).

2.  After ascertaining the veteran's 
current address the RO is requested to 
contact the veteran and ask him if he is 
willing to report for a VA examination.  
He should be informed of 38 C.F.R. 
§ 3.655 (2002). 

3.  If the appellant is willing to report 
for a VA examination, he should be 
afforded a VA examination by a podiatrist 
to determine the nature, severity, and 
etiology of the reported sores of the 
feet.  Any testing deemed necessary 
should be performed.  Following the 
examination and in conjunction with a 
review of the claims folder request the 
examiner to render an opinion as to 
whether it is as likely as not that the 
sores of his feet if diagnosed were 
caused by or are aggravated by the 
service connected pes planus?  A complete 
rational for any opinion expressed should 
be included in the report.  The claims 
folder should be made available to the 
examiner prior to the examination.

4.  Thereafter, the RO is requested to 
readjudicate the issue on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case, 
which includes reference to 38 C.F.R. 
§ 3.655 and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




